DETAILED ACTION
This action is in response to after final amendments filed 5/23/2022. Claims 1, 3, 4, 6-16 and 18-25 are pending with claims 1, 3, 13, 20 and 21 having been amended.

Allowable Subject Matter
Claims 1, 3, 13, 20 and 21 are allowable over the prior art.

Reasons for Allowance
	The prior art does not show with respect to independent claims 1 and 13 the distinct features of: “selecting a security policy for the container, based on attributes of a user that requested the creation of the container and attributes of an environment associated with the container, including a current security level being implemented within the system and one or more business requirements associated with the system” with the other limitations of the claim.
The prior art does not show with respect to independent claim 21 the distinct features of: “selecting a security policy for the container, based on: a location where the container was created, a sensitivity level of the container, an authorization level of a user requesting the creation of the container, an amount of available storage space within the system, and a current security level being implemented within the system” with the other limitations of the claim.
The prior art does not show with respect to independent claim 25 the distinct features of: “selecting a security policy for the container, based on: a date that the container was created, a location where the container was created, and an amount of available storage space within the system” with the other limitations of the claim.
The closest prior art Stamos et al (US 8,572757) and Shimoe et al (US 2011/0231900) fail to suggest the distinct features of the claimed limitations as mentioned above in combination with the other claimed elements as a whole. Therefore, the above features in conjunction with all other limitations of the claim and dependent claims are hereby allowed

Conclusion
	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”
	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Devin Almeida whose telephone number is 571-270-
1018. The examiner can normally be reached on Monday-Thursday from 7:30 A.M. to.
5:00 P.M. The examiner can also be reached on alternate Fridays from 7:30 A.M. to
4:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Saleh Najjar, can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.
/DEVIN E ALMEIDA/Examiner, Art Unit 2492                                                                                                                                                                                                        

/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492